Citation Nr: 0632825	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  93-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for claimed arthritis of 
the knees.  



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1986 rating decision issued 
by the RO.  

The Board previously denied the veteran's claim in a July 
2002 decision, but, in June 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion to 
vacate this decision and remand the matter back to the Board 
for additional action.  

Subsequently, the Board remanded this case to the RO in 
December 2003 and February 2006.  



FINDINGS OF FACT

1.  While on active duty during World War II, the veteran is 
shown to have been treated for acute polyarthritis due to 
rheumatic fever.  

2.  The veteran did not manifest degenerative arthritis of 
either knee in service or for many years thereafter.  

3.  The currently demonstrated degenerative arthritis of the 
knees is not shown to be due to the episode of rheumatic 
fever in service or any other event or incident of the 
veteran's period of active duty.  



CONCLUSION OF LAW

The veteran's disability manifested by degenerative arthritis 
of the knees is not due to disease or injury that was 
incurred in or aggravated by service; nor may the 
degenerative arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination, addressing his claimed disorder.  

The veteran's claims file has also been reviewed by a 
Veterans Health Administration (VHA) doctor for purposes of a 
medical opinion.  There is no indication from the claims file 
of additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, that decision was issued 
more than a decade prior to enactment of VCAA.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence, 
pursuant to the most recent Board remands.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification are not 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the service medical records and notes 
that, on entry into service in November 1944, the veteran was 
not noted to have any disorder of the knees.  

In June 1945, however, the veteran complained of having a 
sore throat and aching joints.  He was diagnosed with "d.u. 
rheumatic fever."  A day later, it was noted that he had 
developed aching in all joints and was admitted for 
hospitalization.  

The hospital report indicates that the veteran reported 
having had aching in the knees and ankles a week earlier 
(which he thought was caused by exercise), which then 
worsened.  He reported to sick bay and was given pills and a 
diagnosis of catarrhal fever.  His condition progressed, and 
he was admitted for hospitalization.  

At the end of August 1945, it was noted that the veteran's 
diagnosis was changed to rheumatic fever, and the reasons 
given were listed as: (1) acute polyarthritis, (2) elevated 
sedimentation rates, (3) shortening of P-R (pulmonic 
regurgitation) interval of 0.20 seconds initially to 0.16 
seconds, and (4) response to salicylate therapy.  

In September 1945, the veteran was noted to have experienced 
pain in the knees and ankles after long periods of walking 
and exercising.  He was transferred to another facility in 
September 1945 and was asymptomatic through October and 
November 1945.  

A service medical record dated in December 1945 indicates 
that the veteran reported having had painful ankle and knee 
joints for about four weeks, since going on convalescent 
leave.  There was no swelling in the joints, and he remained 
afebrile.  A week later, a record indicates that, except for 
arthralgia, he was asymptomatic.

In December 1945, the veteran appeared before the Board of 
Medical Survey, and it was recommended that he be discharged 
from the service.  It was the opinion of the Board that the 
veteran had completely recovered from an attack of rheumatic 
fever and that, at present, he had no active disease.  

In a February 1946 rating decision, the RO granted service 
connection and assigned a 100 percent rating for the 
residuals of rheumatic fever, with heart involvement.  The RO 
notified the veteran that, since the disability resulting 
from his service-connected condition had not reached a 
permanent or static level, his award was subject to change 
upon medical examination, showing change in physical 
condition or reconsideration of his case at a later date.  

During a June 1946 VA examination, the veteran complained 
that his knees bothered him and caused him to limp sometimes.  
X-ray studies of the knees revealed no bony abnormalities.  
The examiner rendered a diagnosis of rheumatoid arthritis; 
knees, residual of rheumatic fever.  

Accordingly, in a July 1946 decision, the RO reduced the 100 
percent rating to 20 percent for the veteran's service-
connected residuals of rheumatic fever, rheumatoid arthritis 
of the knees, effective as of July 1946.  

During a September 1946 VA examination, the veteran 
complained that his joints still bothered him, mostly 
involving his elbow and knees.  The examiner noted that there 
was a record of rheumatic fever with involvement of most all 
of the joints.  The examiner rendered a diagnosis of 
residuals of rheumatic fever; multiple joint involvements.  

In January 1947, the veteran was hospitalized by VA for a 
period of observation and evaluation for six days.  He 
reported that he had been asymptomatic except for dyspnea on 
exertion and easy fatigability.  It was noted that he had no 
joint symptoms or fever.  The examiner rendered a diagnosis 
of no cardiac diagnosis made, untreated, unchanged.  

The RO subsequently assigned a 30 percent rating for the 
veteran's service-connected residuals of rheumatic fever, 
effective in July 1946.  

During a July 1948 VA examination, the veteran reported that 
he did not feel bad except that his knees hurt a little 
sometimes.  Upon examination, it was noted that there was no 
articular or muscular rheumatism and that no joints were 
affected.  On examination of the cardiovascular system, there 
were no murmurs or trills present, and there was no cyanosis, 
edema, or swelling of any joints.  The diagnosis was that of 
no disease found.  

Based on these examination findings, in a September 1948 
decision, the RO reduced the rating for the veteran's 
service-connected rheumatic fever (residuals not now shown) 
to no percent, effective in November 1948.  

In a December 1948 letter, P. L. Evans, M.D., stated that he 
had examined the veteran.  Dr. Evans noted that the veteran 
complained of having rapid, fluttering cardiac action on the 
least exertion associated with easy fatigue and shortness of 
breath and also episodes of arthritic-type pains in the 
joints of the knees, ankles, hands, wrists and elbows.  Dr. 
Evans's diagnosis was that of sequelae of rheumatic fever, 
namely predominantly cardiac symptoms and mild arthritic 
sequelae.  

During a February 1949 VA examination, the veteran complained 
that his knees ached and that he had flutters and pains in 
his heart at times.  He reported that he became short of 
breath on moderate exertion.  

On examination, his knees were not swollen, tender or 
painful, and there was no pain on joint movement, which was 
full.  The X-ray studies of the knees revealed no 
abnormalities.  The examiner rendered a diagnosis of 
rheumatic fever, not found.  

In November 1949, the veteran was hospitalized at a VA 
facility for a period of observation and evaluation for five 
days.  The hospital report reflects that the veteran gave no 
history of joint complaints since service.  The diagnosis was 
that of rheumatic fever, by history only.  

Subsequently, in an October 1951 statement, John Williams, 
M.D., indicated that he had examined the veteran, who had 
complained of having pain in his knees and ankles each night 
and would like to be reexamined for residuals of rheumatic 
fever.  

In November 1955, the veteran was hospitalized at a VA 
facility for a period of observation and evaluation for 
rheumatic fever.  His chief complaint on admittance was 
chills and fever for three days with pain in the knees and 
ankles.  An examination of the heart and extremities was 
negative.  The final diagnosis was that of observation for 
rheumatic fever, not found.  

Subsequently, during a July 1956 VA examination, the veteran 
complained that his leg joints, particularly the ankles, were 
painful part of the time.  A musculoskeletal examination 
revealed that the right knee was mildly crepitant.  The X-ray 
studies of the right knee revealed no abnormalities.  The 
diagnosis was that of rheumatic fever, not found.  

The medical records from Larry Jennings, D.O., show that, in 
July 1983, the veteran complained of having a swollen and 
painful right knee.  Dr. Jennings rendered a diagnosis of 
arthritis of the right knee.  

In November 1984, the veteran complained of having left knee 
problems.  He reported that he had a history of rheumatic 
fever in service that led to his discharge from the military 
and that pain from arthritis in his knees was his main 
complaint at the time.  He was diagnosed with degenerative 
arthritis of the knee.  

A November 1984 medical record from Dr. Rex Easter indicates 
that the veteran complained of pain in his knees.  The X-ray 
studies revealed "some" osteoarthritis in both knees.  

During a January 1985 VA examination, the veteran was 
evaluated for bilateral knee problems that he claimed were 
secondary to his service-connected residuals of rheumatic 
fever.  The X-ray studies of the knees revealed moderate 
degenerative changes of each knee and osteochondromatosis of 
the right knee.  The diagnoses were those of rheumatic fever, 
by history (1945), not evident at the present time; and 
degenerative arthritis of both knees.  

In a July 1992 letter, Dr. Jennings stated that he had 
treated the veteran since 1979.  He indicated that the 
veteran had contracted rheumatic fever in 1945 while serving 
in the military and was hospitalized with symptoms, including 
fever and swollen joints.  

Dr. Jennings also stated that that, subsequently, the veteran 
experienced arthritis involving his hands, knees, left foot 
and ankles.  Dr. Jennings further opined that the veteran's 
"present condition [was] partially related to joint damage 
incurred in 1945."  However, Dr. Jennings did not suggest 
that he had reviewed the veteran's claims file prior to 
rendering this opinion.  

Similarly, in a September 1992 medical record, W. P. Ashford, 
M.D., indicated that the veteran was hospitalized for eight 
months while in service in 1945 when he had rheumatic fever, 
which reportedly began with swelling, tenderness and pain in 
his knees, ankles and hips.  

Dr. Ashford noted that the veteran had since developed pain 
in his knees, which had worsened over the last few years and 
had been diagnosed with degenerative arthritis of the knees.  
As to whether the degenerative arthritis was aggravated by a 
previous joint injury from rheumatic fever, Dr. Ashford noted  
that it seemed "logical" to him and concluded that it was 
his impression that rheumatic fever did aggravate and 
accelerate the degenerative arthritis and that they were 
"probably related."  In his statement, however, Dr. Ashford 
did not indicate that he had reviewed the veteran's claims 
file.  

Also, in a September 1992 medical record, Dr. D. G. Newbern 
assessed that the veteran had changes consistent with 
degenerative arthritis of his knees, left worse than right.  

Dr. Newbern stated that he had no way of telling whether the 
veteran's current diagnosis began or was caused by his 
transient episode of inflammatory arthritis 40 years ago.  He 
further remarked that "theoretically this certainly could 
have caused some early damage to the cartilage which was then 
halted by resolution of the inflammatory process," but he 
was unable to determine whether there was a cause and effect 
relationship or the degree to which there was a cause and 
effect relationship.  Again, there is no indication of a 
claims file review in Dr. Newborn's record.  

In a January 1995 examination report, the chief 
rheumatologist at the Little Rock VA Medical Center (VAMC) 
stated that he had reviewed the medical notes of the veteran 
going back to the late 1940's.  He noted that the veteran 
apparently had a diagnosis of rheumatic fever without cardiac 
involvement and also had some joint aches and pain (not 
documented) off and on since then.  He indicated that 
degenerative joint disease was established by examination and 
x-rays and that the veteran was seemingly claiming that he 
had rheumatoid arthritis now, for which none of the 
physicians seeing him had even diagnosed.  

The doctor concurred, stating that the examination and 
laboratory tests were negative (i.e., the erythrocyte 
sedimentation rate (ESR) was normal).  The doctor further 
opined that the veteran's degenerative joint disease was not 
secondary to his rheumatic fever.  He stated that all adults 
by the veteran's age had degenerative joint disease and that 
early degenerative joint disease was associated with trauma 
and anything that caused joint instability (he found no 
evidence of this regarding the veteran).  

Furthermore, the VA doctor stated that it would be 
speculative to attribute the veteran's degenerative joint 
disease to his rheumatic fever, especially since he was 
examined after discharge in Fayetteville, Arkansas and had no 
evidence of the disease.  The doctor added that he could not 
find anywhere in the record criteria for the diagnosis of 
rheumatic fever.  In summary, the doctor opined that the 
veteran's "presumed rheumatic fever did not cause his 
problem."  

In a July 1996 statement, Dr. Jennings indicated that the 
veteran had been seen at Boston Mountain Rural Health Center 
on several occasions in regards to complaints of arthritis in 
his knees.  Dr. Jennings stated that the veteran's treatment 
providers felt that he had degenerative arthritis of his 
knees and that their impression was that it "definitely 
could have been related to his rheumatic fever that he had in 
the service."  Again, however, Dr. Jennings did not state 
that the veteran's claims file had been reviewed by himself 
or any other cited treatment professionals.  

In December 1997, the chief rheumatologist at the Little Rock 
VAMC reviewed the veteran's claims folder, performed a 
physical examination, and obtained x-ray studies of the 
veteran's knees.  He noted the veteran's description of an 
acute illness in 1945 consisting of fevers, sore throat and 
acute painful swelling of the knees, which resolved after 
several weeks.  He also reviewed the report of the June 1946 
VA examination and the suggestion by the examiner that the 
veteran had residuals of rheumatic fever with multiple joint 
involvement (noting that the term "rheumatoid arthritis" 
was used by the examiner in 1946 as a diagnostic label).  

Following the examination and the claims file review, the VA 
examiner rendered an impression of a longstanding history of 
bilateral knee pain and occasional swelling and noted that x-
ray studies and physical signs suggested degenerative joint 
disease. The examiner stated that there was a history of 
rheumatic fever back in 1945 and that, from the veteran's 
description, he had suffered from acute arthritis in both 
knees at the time of the viral illness.  

The examiner further determined that it was impossible to 
determine at present whether the veteran indeed had rheumatic 
fever.  He noted that rheumatic fever was generally 
associated with acute polyarthritis that could recur and 
that, in a small percentage of patients, a so-called 
Jaccoud's arthropathy had been described (such arthropathy 
had been mostly described in the hands).  

The VA examiner opined that the veteran's knee problems were 
most consistent with degenerative joint disease, which was 
quite prevalent in his age group.  The examiner stated that, 
therefore, he was "uncertain" as to whether there was any 
connection between the febrile illness in 1945 and the 
present degenerative joint disease.   Rather, based on the 
claims file and the current findings, he did not find any 
evidence for an inflammatory arthritis such as rheumatoid 
arthritis.  He believed that the swelling in the veteran's 
left knee might represent postoperative effusion in the knee 
prosthesis.  

The medical records from Jack Fendley, M.D., in March 1999 
show that the veteran presented with a list of problems, with 
his main complaint being arthritis in both knees and a 
history of rheumatic fever.  The assessment was that of 
osteoarthritis of the knees.  The doctor felt that the 
veteran should be screened for gout and lupus, in additional 
to other tests.  The interpretation of subsequent laboratory 
findings was that there was no suggestion of rheumatoid 
arthritis, gout, or lupus, and that the veteran's diagnosis 
was that of osteoarthritis.  

In a September 2004 statement, Dr. Fendley opined that the 
veteran's arthritis of the knees had been present for the 
past 50 years.  While the veteran had been told that he had 
"rheumatoid arthritis" due to rheumatic fever in service, 
he did not presently have clinical rheumatoid arthritis.  
Rather, his diagnosis was advanced osteoarthritis of both 
knees.  

Subsequently, in August 2005, the Board obtained an opinion 
from a doctor through VHA regarding the nature and etiology 
of the veteran's claimed arthritis of the knees.  

In this opinion, based on a claims file review, the doctor 
stated that the most likely etiology of the veteran's 
bilateral knee complaints was degenerative arthritis.  The 
reason given for this diagnosis was that the veteran's 
radiographic studies had showed osteophyte formation, medial 
joint space narrowing and sclerosis.  These findings were 
noted to be characteristic of degenerative arthritis of the 
knees, but not compatible with joint disease related to 
inflammatory arthritis.  Additionally, rheumatic fever, as 
diagnosed in service, did not cause an ongoing process 
leading to degenerative arthritis.  

The VA reviewer further noted that there was no relationship 
between the veteran's current bilateral knee problem and his 
in-service diagnosis of rheumatic fever.  According to the 
medical literature, rheumatic fever did not cause a chronic 
erosive or degenerative arthritis.  Moreover, rheumatic fever 
did not cause ongoing inflammatory arthritis more than a few 
weeks after the initial diagnosis.  Recurrent episodes of 
rheumatic fever could occur, but this was noted to not be the 
case with the veteran.  

In summary, the doctor found that the veteran's current 
complaints were not related to a disease or injury incurred 
in service.  Rather, the current complaints were related to 
degenerative arthritis.  Moreover, there was no history of 
injury or mechanical problems of the knees known to cause or 
predisposed to degenerative arthritis.  The doctor further 
noted that he concurred with the earlier medical opinions 
finding no relationship between the current disorder and 
rheumatic fever in service.  

In this case, as indicated above, there are conflicting 
medical opinions as to whether the veteran's current 
arthritis of the knees is etiologically related to service, 
and specifically to rheumatic fever therein.  Several 
considerations must be addressed in cases where there are 
competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran had received regular 
treatment from a physician or other doctor was certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In the present case, the veteran was treated for rheumatic 
fever, with acute polyarthritis, during service.  By the time 
of discharge, however, this disorder had been noted to be 
inactive.  Following service, service connection was granted 
for residuals of rheumatic fever, although this disorder has 
since been rated as no percent disabling as inactive.  

As confirmed in the studies by Dr. Fendley, however, the 
veteran's currently diagnosed disorder is osteoarthritis of 
the knees, not rheumatoid arthritis.  The specific diagnosis 
of osteoarthritis was not shown by the veteran's x-rays from 
the series of VA examinations conducted in the decade 
following service, and the veteran had a gap of over twenty-
five years between his July 1956 VA examination and the mid-
1980s treatment from Dr. Jennings and Dr. Easter that 
confirmed the diagnosis of osteoarthritis of both knees in 
1984.  

In several opinions, Dr. Jennings has suggested a causal link 
between current osteoarthritis and rheumatic fever service, 
although his language ("partially related," "could have 
been related") is relatively tentative and indefinite in 
nature.  

The Board is also mindful of the fact that Dr. Jennings 
apparently never had an opportunity to review the veteran's 
claims file, including his in-service treatment and his post-
service VA examination reports containing negative knee x-ray 
findings.  

The noted statements from Dr. Ashford and Dr. Newbern are 
similar in nature, in that the language used to suggest a 
causal link between current osteoarthritis and rheumatic 
fever service is less than definite in nature.  

Specifically, Dr. Ashford suggested that the two disorders 
were "probably" related, while Dr. Newbern indicated that 
the rheumatic fever "theoretically . . . could have caused 
some early damage to the cartilage," but he was unable to 
determine the presence or extent of a cause and effect 
relationship.  As with Dr. Jennings, there is no indication 
that Dr. Ashford or Dr. Newbern reviewed the veteran's claims 
file.  

By contrast, the VA/VHA doctors who have rendered opinions as 
to the veteran's claim have reviewed his claims file.  The 
doctor who rendered the December 1997 opinion was not certain 
as to the possibility of a causal link between current 
degenerative arthritis and service, but he was able to 
ascertain that there was no current inflammatory arthritis 
process.  

The doctors who rendered the January 1995 and August 2005 
opinions were even more definite, finding no current 
inflammatory/rheumatoid process and stating definitively that 
the current arthritis of the knees was in no way related to a 
history of rheumatic fever in service.  

Given these considerations, the Board finds the unfavorable 
medical opinions of record to have greater probative value 
than the favorable opinions from the veteran's private 
doctors.  

The unfavorable opinions are more definitely worded; based on 
a thorough review of the medical history, as contained in the 
claims file; and consistent with the finding of no evidence 
of a degenerative arthritis process for nearly four decades 
following service.  See Maxson, supra.  

The private medical opinions, by contrast, are speculative 
and contain no references to the veteran's past medical 
records, as contained in the claims file.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Rather, such evidence indicates that the veteran's current 
degenerative arthritis was not first manifested in service or 
for many years thereafter.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
testimony from his VA hearings in July 1992, July 1996, and 
October 1998 and in the lay history that he has presented to 
the aforementioned treatment providers.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for arthritis of both 
knees, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for arthritis of the knees is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


